Citation Nr: 0816653	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-32 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
cold injury to the right foot.

2.  Entitlement to service connection for the residuals of a 
head and neck injury.  




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
November 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran was scheduled to appear for a Board hearing in 
April 2008.  However, he failed to report for this hearing 
and provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  

The issue of entitlement to service connection for the 
residuals of a cold injury to the right foot is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDING OF FACT

The veteran currently is not shown to be suffering from the 
residuals of a head and neck injury.


CONCLUSION OF LAW

The residuals of a head and neck injury are not the result of 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The veteran contends that when he was sent to Grenada in 
1983, he injured his back and neck, was medevaced to St. 
Thomas, and then sent by airplane to Fort Bragg, North 
Carolina, Hospital for treatment of these injuries.  Where, 
as here, the veteran's service medical records prior to 1986 
are presumed lost or destroyed, through no fault of the 
veteran, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule, is heightened.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  This heightened duty includes the 
obligation to search for alternate medical records.  Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  In a June 2007letter, the 
RO expressly notified him of alternative types of evidence, 
including witness statements, to support his claim.  The RO 
made multiple attempts to locate additional service medical 
records at the National Personnel Records Center (NPRC), 
including the Records Management Center (RMC), in St. Louis, 
Missouri.  Only the veteran's entrance examination in 
September 1980 was found.  

The legal standard for proving a claim for service connection 
is not lowered, but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the claimant.  See Russo v. Brown, 9 
Vet. App. 46 (1996).  As will be discussed below, the outcome 
of this case hinges upon evidence which, in fact, is in the 
file.  Although it is unfortunate that certain service 
medical records are missing, this is not crucial to the 
adjudication of this claim, as it is being denied because the 
veteran does not have a current disability which could be 
related to an inservice injury.  

The duty to assist regarding the necessity of a medical 
examination did not attach where a veteran simply relates 
disorders to military service and there is no medical opinion 
relating them to service or other competent evidence he 
suffered an event or injury in service in 1983 that may be 
associated with symptoms he reported.  In this case, there is 
no reasonable possibility that an examination would aid in 
substantiating the veteran's claim.  The record contains a 
June 1987 service treatment note in which the veteran 
referred to a preservice head injury in 1972; and a periodic 
service examination conducted in March 1988 was negative for 
any findings, complaints or treatment of any inservice head 
or neck injury.  In addition, the veteran did not inform 
medical personnel about this putative accident when seeking 
post-service treatment for severe headaches of two-days 
duration in October 2005, in which diagnoses were possible 
subarachnoid hemorrhage (SAH), stroke, or cysticercosis (a 
systemic illness caused by dissemination of the larval form 
of the pork tapeworm).  

It is noted that the veteran is in receipt of service 
connection for hypertension, and that past treatment notes 
have attributed his headaches to that condition or to 
medication for the condition.  The veteran is advised that, 
if his headaches or any cardiovascular condition worsens, he 
may request an increased rating for hypertension.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Although the veteran may testify as to symptoms 
he perceives to be manifestations of disability, the question 
of whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's service medical records are negative for any 
findings, complaints or treatment of a head or neck injury.  
The veteran's post-service medical records are negative for 
any treatment of an injury to the head or neck from discharge 
to the present.  During a September 2002 VA internal medicine 
examination, the veteran stated that he had chronic neck pain 
after falls in the 1980's.  The diagnosis was chronic neck 
pain status post falls in the 1980's.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

Based on the foregoing evidence of record, the veteran 
suffers from no demonstrable head and neck residuals caused 
by any inservice injury.  Absent any competent medical 
evidence of a current disability, the preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for the residuals of a head 
and neck injury is denied.


REMAND

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d); see also O'Hare, supra. 

The veteran claims that he sustained frostbite of the right 
foot while stationed in Germany in 1981.  As the veteran has 
been diagnosed with a current bilateral foot condition and 
his service medical records from 1981 are unavailable, an 
examination is needed to determine if he is currently 
suffering from the residuals of inservice cold exposure to 
the right foot.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA Cold Injury 
Protocol examination and any further 
specialty examinations needed to determine 
the nature and extent of any right foot 
condition currently present, and whether 
it can be considered the residual of a 
cold injury.  After clinical examination 
and review of the veteran's claims file, 
the VA examiner should provide an opinion, 
assuming the veteran's cold injury 
exposure in service, as to whether any 
current condition of the right foot is at 
least as likely as not caused by cold 
injury exposure.  

2.  Then, readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
issued a supplemental statement of the 
case (SSOC) and given a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


